internal_revenue_service number release date index number --------------------------------------------- ------------------------------------------------------------ ---------- ------------------------------------------------- ------------------------------------ ------------------------------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl br2 plr-101265-08 date date legend corporation a --------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------ --------------------------------------------------------------------------------------- corporation b ------------------------------------------------------------ ----------------------------------------------------------------------------- partnership x ------------------------------------------------------------ ------------------------------------------------------------------------- partnership y ------------------------------------------------------------ ---------------------------------------------------------------------------- exchange m continent h country j month date date date date q percent ----------------------------- ---------- ------------- -------------- ------------------ ---------------- ------------------ --------------------------- ------ plr-101265-08 r percent s percent ------ ----- dear ----------------------- this is in response to a letter dated date and supplemented by letter dated date requesting certain rulings on behalf of corporation a corporation b and partnership y collectively taxpayer the rulings contained in this letter are based upon information and representations submitted on behalf of taxpayer by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon examination the information submitted in the request is substantially as set forth below facts corporation a was organized in month under the laws of country j corporation a is a passive_foreign_investment_company pfic within the meaning of internal_revenue_code code sec_1297 for u s federal_income_tax purposes corporation a has two classes of stock outstanding i class a shares which have limited voting rights and ii class b shares which have full voting rights corporation a’s class a shares are traded on exchange m the continent h leader in the market regulator of exchange m has supervisory powers with respect to the publication of information by listed companies and together with surveillance units of exchange m monitors and supervises all trading operations to prevent fraud to improve free and open trading and to protect investors certain of corporation a’s public shareholders are u s persons who may desire to make a qualified_electing_fund qef election within the meaning of code sec_1295 with regard to corporation a or a mark to market mtm election within the meaning of code sec_1296 with regard to corporation a an electing shareholder of corporation a on date corporation a together with another party who is not the subject of this ruling_request formed and registered partnership x a partnership for u s federal tax purposes under the laws of country j corporation a holds a q percentage interest in partnership x partnership x is the sole shareholder of corporation b which was formed on date corporation b is organized in country j and is a pfic for u s federal_income_tax purposes certain of the public shareholders of corporation a who are indirect shareholders of corporation b may desire to make a qef election with regard to corporation b an electing shareholder of corporation b electing shareholders of corporation a and electing shareholders of corporation b being referred to collectively as electing shareholders on date corporation b and partnership x formed partnership y a domestic_partnership for u s federal tax purposes for the purpose of making portfolio investments partnership x has an r percent interest in partnership y and corporation b has an s percent interest in partnership y various non-u s investments owned directly and indirectly by partnership y are considered plr-101265-08 to be pfics for u s federal_income_tax purposes each a subsidiary pfic in this regard partnership y owns certain subsidiary pfics indirectly through foreign entities that are treated as partnerships for u s federal_income_tax purposes foreign funds partnership y desires to make qef elections with regard to each of these directly and indirectly owned subsidiary pfics corporation a corporation b and partnership x each expect to have income that is effectively connected to a u s trade_or_business or other u s source income that will require them to file a u s federal_income_tax return none of corporation a corporation b partnership x or partnership y has yet filed its first u s federal_income_tax return each entity has filed form_7004 application_for automatic 6-month extension of time to file certain business income_tax information and other returns each entity plans on its first filed u s federal_income_tax return to adopt a fiscal_year ending november as permitted by code sec_441 and the related regulations the adoption of a fiscal_year ending november by partnership y will allow each subsidiary pfic additional time to provide partnership y with complete information about itself including information relating to the earnings and net_capital_gain of the subsidiary pfic this will in turn provide partnership y with additional time to file timely and accurate forms return by a shareholder of a passive_foreign_investment_company or qualified electing trust additionally the adoption of a fiscal_year ending november by corporation a corporation b partnership x and partnership y should not give rise to deferral of inclusions by an electing shareholder in excess of the time contemplated by sec_1_1295-1 rulings requested solely with respect to the electing shareholders partnership y will be treated as a u s partnership for purposes of making qef elections pursuant to code sec_1295 with respect to each of the subsidiary pfics solely with respect to the electing shareholders partnership y’s code sec_1295 election with respect to each of the subsidiary pfics will be effective for all purposes of part iv of subchapter_p of chapter of the code solely with respect to the electing shareholders partnership y is the owner of each of the subsidiary pfics for purposes of code sec_1291 through and the electing shareholders are not the owners of the subsidiary pfics for purposes of code sec_1291 through only partnership y will be required to file forms with respect to each of the subsidiary pfics and as such only partnership y will be required to receive an annual information statement ais from each subsidiary pfic and only partnership y will have access to the books_and_records of each subsidiary pfic under sec_1 g solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the earnings_and_profits e_p under code sec_312 of corporation a and corporation b with respect to the electing plr-101265-08 shareholders under code sec_1293 and sec_702 r percent of partnership y’s qef inclusions with respect to each of the subsidiary pfics will be allocable and includable as income to partnership x and s percent of such qef inclusions will be allocable and includable as income to corporation b further such inclusions will retain their character as either ordinary_earnings or net_capital_gain in the hands of partnership x and corporation b pursuant to code sec_702 solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a with respect to the electing shareholders regarding partnership x’s qef inclusions allocated under code sec_1293 and sec_702 q percent will be allocable and includable as income to corporation a under code sec_702 further such inclusions will retain their character as either ordinary_earnings or net_capital_gain in the hands of corporation a pursuant to code sec_702 an electing shareholder’s pro_rata share of ordinary_earnings and net_capital_gain in connection with such electing shareholder’s qef inclusions with respect to corporation a and corporation b will include respectively corporation a’s and corporation b’s pro_rata amounts of the subsidiary pfics ordinary_earnings and net_capital_gain for which partnership y has made qef elections but will not include any net_operating_loss or net_capital_loss computed without regard to their respective qef inclusions attributable to the subsidiary pfics of corporation a and corporation b nor their respective share of distributions of previously taxed amounts under code sec_1293 attributable to the subsidiary pfics solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a and corporation b with respect to the electing shareholders to the extent that partnership y is required to include an amount under code sec_1293 partnership y will correspondingly increase its basis in each of the directly or indirectly owned subsidiary pfics pursuant to code sec_1293 by an amount equal to such inclusion solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a and corporation b with respect to the electing shareholders to the extent that partnership y is required to include an amount under code sec_1293 resulting from its indirect ownership of a subsidiary pfic through a foreign fund partnership y will increase its basis in its interest in such foreign fund under code sec_1293 and the principles of code sec_1293 by an amount equal to the inclusion solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a and corporation b with respect to the electing shareholders to the extent that partnership y is required to include an amount under code sec_1293 attributable to the subsidiary pfics and partnership x and corporation b are required to include corresponding distributive_share amounts under code sec_702 pursuant plr-101265-08 to code sec_705 partnership x and corporation b will increase their bases in their respective interests in partnership y by an amount equal to such inclusion solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a with respect to the electing shareholders to the extent that partnership y is required to include an amount under code sec_1293 attributable to the subsidiary pfics partnership x is required to include a corresponding distributive_share under code sec_702 with respect to its interest in partnership y and corporation a is similarly required to include an amount under code sec_702 with respect to its interest in partnership x corporation a will correspondingly increase its basis in its interest in partnership x under code sec_705 by an equal amount of such inclusion to the extent that an electing shareholder has a qef inclusion with respect to corporation a or corporation b the electing shareholder will correspondingly increase its basis in corporation a under code sec_1293 by an amount equal to such inclusion s solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a with respect to the electing shareholders to the extent the electing shareholders are required to include an amount under code sec_1293 with respect to corporation b partnership x will increase its basis in corporation b under code sec_1293 and corporation a will increase its basis in partnership x under code sec_1293 and the principles of code sec_1293 by an equal amount of the inclusion the electing shareholders will only be required to have access to the books_and_records of corporation a and or corporation b as applicable for purposes of the annual election requirements of sec_1_1295-1 but will not be required to have access to the books_and_records of partnership x partnership y or any subsidiary pfic and solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a and corporation b with respect to the electing shareholders to the extent that partnership y is required to include an amount under code sec_1293 a corresponding amount of the relevant subsidiary pfic’s e_p is treated as a previously taxed amount under code sec_1293 and will not be further taken into account with respect to the electing shareholders under code sec_1293 principles corporation a’s class a stock held by electing shareholders is marketable_stock under sec_1296 and sec_1_1296-2 for the calendar_year ending on date law code sec_1297 defines a pfic as any foreign_corporation if either percent or more of the gross_income of such corporation for the taxable_year is passive_income income test or plr-101265-08 the average percentage of assets held by such corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least percent asset test code sec_1295 provides that any pfic will be treated as a qef with respect to a shareholder if the shareholder makes a qef election and the pfic complies with certain requirements as set forth in regulations sec_1_1295-1 provides in general that any u_s_person that is a shareholder of a pfic may make a qef election with respect to that pfic sec_1_1295-1 also provides that in a chain of ownership only the first u_s_person that is a shareholder of a pfic may make the qef election code sec_7701 defines u_s_person to include among others a citizen or resident_of_the_united_states a domestic_corporation and a domestic_partnership sec_1_1295-1 provides that a domestic_partnership that holds an interest in a pfic makes the qef election with respect to that pfic the partnership election applies only to the stock of the pfic held directly or indirectly by the partnership and not to any other stock held directly or indirectly by any partner sec_1_1295-1 provides that a u_s_person that holds an interest in a foreign_partnership that in turn holds an interest in a pfic makes the qef election with respect to that pfic a qef election by a partner applies only to that partner as provided in sec_1_1293-1 shareholders owning stock of a qef by reason of an interest in a partnership take into account the sec_1293 inclusions with respect to the qef shares owned by the partnership under the rules applicable to inclusions of income from the partnership code sec_702 provides generally that in determining income_tax each partner will take into account a distributive_share of the partnership’s income or gain code sec_702 provides that the character of an item_of_income or gain included in a partner’s distributive_share is determined as if such item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership code sec_705 provides that the adjusted_basis of a partner’s interest in a partnership is increased by the partner’s distributive_share for the taxable_year sec_1_1295-1 provides that a qef election applies only to the foreign_corporation for which the election is made therefore if a shareholder makes a qef election that election applies only to stock in that foreign_corporation and not to stock in any other corporation which the u_s_person is treated as owning by virtue of its ownership of stock in the qef plr-101265-08 code sec_1293 provides that a u_s_person that owns or is treated under sec_1298 as owning stock of a qef must include in gross_income a as ordinary_income such shareholder’s pro_rata share of the ordinary_earnings of such qef for the year and b as long term capital_gain such shareholder’s pro_rata share of the net_capital_gain of such qef for the year code sec_1293 provides that the inclusion under code sec_1293 is for the taxable_year of the shareholder in which or with which the taxable_year of the qef ends code sec_1298 provides rules pursuant to which a u_s_person may be attributed ownership in the stock held indirectly in a pfic code sec_1298 provides generally that if percent or more in value of the stock of a corporation is owned directly or indirectly by or for any person such person will be considered as owning the stock owned directly or indirectly by or for such corporation in proportion to the value of the stock which such person owns bears to the value of all stock in the corporation code sec_1298 provides that stock owned directly or indirectly by or for a partnership shall be considered as being owned proportionately by its partners code sec_1293 provides generally that if a taxpayer establishes to the satisfaction of the secretary that any amount distributed by a pfic is paid out of earnings_and_profits of the pfic which were included in the income of any u_s_person such amount will be treated as a distribution which is not a dividend except that such distribution shall immediately reduce earnings_and_profits code sec_1293 provides that the basis of a taxpayer’s stock in a pfic will be increased by any amount which is included in the income of the taxpayer under code sec_1293 code sec_1293 provides that the basis of a taxpayer’s stock in a pfic will be decreased by any amount distributed with respect to such stock which is not includible in the income of the taxpayer by reason of code sec_1293 code sec_1293 authorizes the secretary to prescribe rules to adjust the provisions of code sec_1293 to prevent the same item_of_income of a qef from being included in the gross_income of a u_s_person more than once sec_1_1295-1 provides that a qef election of a pass through entity may be invalidated with respect to the interest holder if the inclusion required under code sec_1293 is not included in the gross_income of either the pass through entity an intermediate pass through entity or the interest holder within two years of the end of the pfic’s taxable_year due to nonconforming taxable years of the interest holder and the pass through entity or any intermediate pass through entity sec_1_1295-1 provides generally that a pfic with respect to which a shareholder has made a qef election must provide an annual information statement ais to the shareholder at the end of each taxable_year of the shareholder to which the qef election applies the ais must contain certain information and representations as described in sec_1_1295-1 including in most instances a statement that the pfic will permit the shareholder to examine its books_and_records and other documents see sec_1 g iv a plr-101265-08 code sec_1296 provides generally that a u_s_person that owns marketable_stock in a pfic at the close of any taxable_year of the u_s_person can make an election ie mark to market election to treat the excess of the fair_market_value of the stock over its adjusted_basis as gross_income or treat the excess of the adjusted_basis of the stock over the fair_market_value as a deduction sec_1_1296-1 provides generally that any u_s_person that owns directly or is treated as owning marketable_stock in a pfic may make an election to mark to market such stock code sec_1296 and sec_1_1296-1 provide that for purposes of code sec_1296 stock owned directly or indirectly by or for a foreign_partnership will be considered as being owned proportionately by its partners code sec_1296 defines marketable_stock to mean any stock that is regularly_traded on any exchange or market that the secretary determines has rules adequate to carry out the purposes of the mark to market provisions sec_1_1296-2 provides that marketable_stock means pfic stock that is regularly_traded as defined in sec_1_1296-2 on a qualified exchange as defined in sec_1_1296-2 sec_1_1296-2 provides that stock is regularly_traded in a calendar_year if it is traded on a qualified exchange in more than de_minimis quantities and on at least days during each calendar_quarter of that year sec_1_1296-2 provides generally that a qualified exchange includes a foreign securities exchange that is regulated or supervised by a governmental authority of the country in which the market is located and which enforces requirements designed to prevent fraudulent and manipulative acts and practices perfects the mechanism of a free and open market and protects investors and has rules that effectively promote active trading of listed stocks code sec_1296 provides that the adjusted_basis of stock in a pfic for which a u_s_person has made a mark to market election will be increased by the amount included in the gross_income of the u_s_person under code sec_1296 with respect to such stock and will be decreased by the amount allowed as a deduction to the u_s_person under code sec_1296 with respect to such stock analysis results to partnership y when making qef election for a subsidiary pfic partnership y a domestic_partnership is a u_s_person within the meaning of code sec_7701 partnership y is the first person in the chain of ownership of the subsidiary pfics that is a u_s_person thus pursuant to sec_1_1295-1 partnership y may make a qef election with respect to any subsidiary pfic in which it owns or is treated as owning stock further because partnership y is the shareholder that is making the qef election with plr-101265-08 respect to the subsidiary pfics the annual information described in sec_1_1295-1 must be provided only to partnership y by any subsidiary pfic for which partnership y makes a qef election under code sec_1293 partnership y must include in gross_income each year a as ordinary_income its pro_rata share of the ordinary_earnings of any subsidiary pfic for which it makes a qef election and b as long term capital_gain its pro_rata share of the net_capital_gain of any subsidiary pfic for which it makes a qef election pursuant to code sec_1293 the basis of partnership y’s stock in any directly or indirectly owned subsidiary pfic for which it makes a qef election will be increased by the amount of partnership y’s qef inclusions with respect to that subsidiary pfic under code sec_1293 partnership y’s basis in any subsidiary pfics stock should be decreased by any amount distributed with respect to such stock which is not includible in partnership y’s income by reason of code sec_1293 results to corporation b of partnership y’s qef election with regard to subsidiary pfics corporation b is a partner of partnership y as such pursuant to sec_1_1293-1 and under the general rules applicable to inclusions of income from a partnership corporation b will take into account its distributive_share of the qef inclusions of partnership y in this case s percent of partnership y’s qef inclusions will be allocable and includable as income to corporation b in accordance with code sec_702 such income will retain its character as either ordinary_earnings or net_capital_gain as if corporation b had realized the income directly from the source from which it was realized by partnership y in accordance with code sec_1293 to avoid inclusion in gross_income of an amount that is distributed by partnership y and that has previously been included in gross_income by corporation b corporation b should increase its basis in partnership y by an amount equal to corporation b’s distributive_share of the qef inclusions of partnership y to the extent distributions from partnership y are attributable to qef inclusions that have been previously included in income by corporation b corporation b should exclude those amounts from income and decrease its basis in partnership y results to partnership x of partnership y’s qef election with regard to subsidiary pfics partnership x is a partner of partnership y as such pursuant to sec_1_1293-1 and under the general rules applicable to inclusions of income from a partnership partnership x will take into account its distributive_share of the qef inclusions of partnership y in this case r percent of partnership y’s qef inclusions will be allocable and includable as income to partnership x in accordance with code sec_702 such income will retain its character as either ordinary_earnings or net_capital_gain as if partnership x had realized the income directly from the source from which it was realized by partnership y in accordance with code sec_1293 to avoid inclusion in gross_income of an amount that is distributed by partnership y and that has previously been included in gross_income by partnership x partnership x should increase its basis in partnership y by an amount equal to its distributive_share of the qef inclusions of partnership y to the extent distributions of partnership y are attributable to items of income that have been previously included by partnership x partnership x should exclude those amounts from income and decrease its basis in partnership y plr-101265-08 results to corporation a of partnership y’s qef election with regard to subsidiary pfics corporation a is a partner of partnership x as such pursuant to sec_1_1293-1 and under the general rules applicable to inclusions of income from a partnership corporation a will take into account its distributive_share of the qef inclusions of partnership y that are allocable to partnership x in this case q percent of partnership y’s qef inclusions that are allocable to partnership x will be allocable and includable as income to corporation a in accordance with code sec_702 such income will retain its character as either ordinary_earnings or net_capital_gain as if corporation a had realized the income directly from the source from which it was realized by partnership x in accordance with code sec_1293 to avoid inclusion in gross_income of an amount that is distributed by partnership x and that has previously been included in gross_income by corporation a corporation a should increase its basis in partnership x by an amount equal to its distributive_share of the qef inclusions of partnership y that are allocable to partnership x to the extent distributions of partnership x are attributable to items of income that have been previously included by corporation a corporation a should exclude those amounts from income and decrease its basis in partnership x results of making qef election for corporation b corporation b is a pfic for purposes of this ruling the first u s persons in the chain of ownership eligible to make a qef election related to corporation b are the public shareholders of corporation a that are u s persons public shareholders thus pursuant to sec_1_1295-1 a public shareholder may make a qef election with respect to corporation b an electing shareholder of corporation b to satisfy the annual election requirements described in sec_1_1295-1 corporation b must provide the required information and statements to each electing shareholder of corporation b under code sec_1293 an electing shareholder of corporation b must include in gross_income a as ordinary_income its pro_rata share of the ordinary_earnings of corporation b for the year and b as long term capital_gain its pro_rata share of the net_capital_gain of corporation b for the year the pro_rata share of an electing shareholder of corporation b will equal such shareholder’s percentage of ownership in corporation a multiplied by corporation a’s q percent interest in partnership x pursuant to code sec_1293 the stock basis of an electing shareholder of corporation b will be increased by the amount of the qef inclusion of such shareholder as the sole shareholder of corporation b partnership x should increase its basis in corporation b by the full amount of the qef inclusions attributable to corporation b taken into account by the electing shareholders corporation a should in turn increase its basis in partnership x by the amount of the electing shareholders’ qef inclusions attributable to corporation b an electing shareholder of corporation b should increase its basis in corporation a by the amount of its pro_rata share of the qef inclusion allocable to corporation b which such shareholder is required to include as gross_income reductions in basis should be done correspondingly for a distribution from corporation b that has been previously included in income results of making qef election for corporation a plr-101265-08 corporation a is also a pfic for purposes of this ruling the first u s persons in the chain of ownership eligible to make a qef election related to corporation a are the public shareholders of corporation a that are u s persons public shareholders thus pursuant to sec_1_1295-1 a public shareholder may make a qef election with respect to corporation a an electing shareholder of corporation a to satisfy the annual election requirements described in sec_1_1295-1 corporation a must provide the required information and statements to each electing shareholder of corporation a under code sec_1293 an electing shareholder of corporation a must include in gross_income a as ordinary_income its pro_rata share of the ordinary_earnings of corporation a for the year and b as long term capital_gain its pro_rata share of the net_capital_gain of corporation a for the year code sec_1293 provides that the basis of an electing shareholder of corporation a will be increased by the amount of the qef inclusion required to be included in gross_income by such shareholder to the extent any distribution of corporation a is treated as a previously taxed amount under code sec_1293 the electing shareholder of corporation a will reduce its basis in corporation a stock by the amount treated as previously taxed determination of marketable_stock any u_s_person that owns directly or indirectly marketable_stock in a pfic may make a mtm election under code sec_1296 marketable_stock means any stock that is regularly_traded on any exchange or market that the secretary determines has rules adequate to carry out the purposes of the mark to market provisions to the extent corporation a stock is traded in more than de_minimis quantities on at least days during each calendar_quarter of the year it is regularly_traded within the meaning of sec_1_1296-2 to the extent corporation a stock is traded on an exchange that is monitored and supervised by a regulatory authority that satisfies the requirements of sec_1_1296-2 it is traded on a qualified exchange however due to the factual nature of these determinations and in the interest of sound tax_administration no ruling is provided on whether the class a stock of corporation a is marketable_stock under code sec_1296 rulings based on the information submitted and the representations made we rule as follows solely with respect to the electing shareholders partnership y will be treated as a u s partnership for purposes of making qef elections pursuant to code sec_1295 with respect to each of the subsidiary pfics solely with respect to the electing shareholders partnership y’s code sec_1295 election with respect to each of the subsidiary pfics will be effective for all purposes of part iv of subchapter_p of chapter of the code solely with respect to the electing shareholders partnership y is the owner of each of the subsidiary pfics for purposes of code sec_1291 through and the plr-101265-08 electing shareholders are not the owners of the subsidiary pfics for purposes of code sec_1291 through only partnership y will be required to file forms with respect to each of the subsidiary pfics and as such only partnership y will be required to receive an annual information statement ais from each subsidiary pfic and only partnership y will have access to the books_and_records of each subsidiary pfic under sec_1 g solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the earnings_and_profits e_p under code sec_312 of corporation a and corporation b with respect to the electing shareholders under code sec_1293 and sec_702 r percent of partnership y’s qef inclusions with respect to each of the subsidiary pfics will be allocable and includable as income to partnership x and s percent of such qef inclusions will be allocable and includable as income to corporation b further such inclusions will retain their character as either ordinary_earnings or net_capital_gain in the hands of partnership x and corporation b pursuant to code sec_702 solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a with respect to the electing shareholders regarding partnership x’s qef inclusions allocated under code sec_1293 and sec_702 q percent will be allocable and includable as income to corporation a under code sec_702 further such inclusions will retain their character as either ordinary_earnings or net_capital_gain in the hands of corporation a pursuant to code sec_702 an electing shareholder’s pro_rata share of ordinary_earnings and net_capital_gain in connection with such electing shareholder’s qef inclusions with respect to corporation a and corporation b will include respectively corporation a’s and corporation b’s pro_rata amounts of the subsidiary pfics ordinary_earnings and net_capital_gain for which partnership y has made qef elections but will not include any net_operating_loss or net_capital_loss computed without regard to their respective qef inclusions attributable to the subsidiary pfics of corporation a and corporation b nor their respective share of distributions of previously taxed amounts under code sec_1293 attributable to the subsidiary pfics solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a and corporation b with respect to the electing shareholders to the extent that partnership y is required to include an amount under code sec_1293 partnership y will correspondingly increase its basis in each of the directly or indirectly owned subsidiary pfics pursuant to code sec_1293 by an amount equal to such inclusion solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a and corporation b with respect to the electing shareholders to the extent plr-101265-08 that partnership y is required to include an amount under code sec_1293 resulting from its indirect ownership of a subsidiary pfic through a foreign fund partnership y will increase its basis in its interest in such foreign fund under code sec_1293 and the principles of code sec_1293 by an amount equal to the inclusion solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a and corporation b with respect to the electing shareholders to the extent that partnership y is required to include an amount under code sec_1293 attributable to the subsidiary pfics and partnership x and corporation b are required to include corresponding distributive_share amounts under code sec_702 pursuant to code sec_705 partnership x and corporation b will increase their bases in their respective interests in partnership y by an amount equal to such inclusion solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a with respect to the electing shareholders to the extent that partnership y is required to include an amount under code sec_1293 attributable to the subsidiary pfics partnership x is required to include a corresponding distributive_share under code sec_702 with respect to its interest in partnership y and corporation a is similarly required to include an amount under code sec_702 with respect to its interest in partnership x corporation a will correspondingly increase its basis in its interest in partnership x under code sec_705 by an equal amount of such inclusion to the extent that an electing shareholder has a qef inclusion with respect to corporation a or corporation b the electing shareholder will correspondingly increase its basis in corporation a under code sec_1293 by an amount equal to such inclusion s solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a with respect to the electing shareholders to the extent the electing shareholders are required to include an amount under code sec_1293 with respect to corporation b partnership x will increase its basis in corporation b under code sec_1293 and corporation a will increase its basis in partnership x under code sec_1293 and the principles of code sec_1293 by an equal amount of the inclusion the electing shareholders will only be required to have access to the books_and_records of corporation a and or corporation b as applicable for purposes of the annual election requirements of sec_1_1295-1 but will not be required to have access to the books_and_records of partnership x partnership y or any subsidiary pfic and solely for purposes of determining inclusions under code sec_1293 with respect to the electing shareholders and calculating the e_p under code sec_312 of corporation a and corporation b with respect to the electing shareholders to the extent that partnership y is required to include an amount under code sec_1293 a plr-101265-08 corresponding amount of the relevant subsidiary pfic’s e_p is treated as a previously taxed amount under code sec_1293 and will not be further taken into account with respect to the electing shareholders under code sec_1293 principles no opinion is expressed regarding the marketability of the stock of any pfic identified in this letter_ruling this private_letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s first and second representatives sincerely ethan a atticks senior technical reviewer branch associate chief_counsel international
